, Case 1:21-cr-00307-ELH Document 1 Filed 08/05/21 Page 1 of 6
PEB: USAO 2021R00463
97M 07.29.21

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

lin

UNITED STATES OF AMERICA ©” ]° CRIMINAL NO. CL lu Z \Cr 30
A Po very page to Commit Wire Fraud,

18 U.S.C. § 1349; Aggravated Identity
Theft, 18 U.S.C. § 1028(A); Aiding and
Abetting, 18 U.S.C. § 2; Forfeiture,18
Defendant. U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853(p)
28 U.S.C. § 2461(c))

Vv.

SARA RENEE KEATON,

 

 

 

INDICTMENT

COUNT ONE
(Wire Fraud Conspiracy)

The Grand Jury for the District of Maryland charges that:

At all times relevant to this Indictment:

Li. Defendant SARA RENEE KEATON (“KEATON”), age 59, was a resident of
Baltimore City, Maryland.

Di Coconspirator ROBERT LEE SNOWDEN, JR. (“SNOWDEN”) was a resident
of Maryland.

3. Coconspirator LARAE BETRAND (“BETRAND’) was a resident of Maryland.

Background on the Supplemental Nutrition Assistance Program (“SNAP”)

4, The Supplemental Nutrition Assistance Program (“SNAP”), formerly known as
the “Food Stamp Program,” is a program funded by the USDA in accordance with the Food
Stamp Act of 1977, established by the U.S. Government to alleviate hunger and malnutrition
among low-income families. The USDA works with state governmental agencies, such as the
Maryland Department of Human Resources (DHR), to assist low-income individuals who qualify

to purchase groceries and certain food items.
Case 1:21-cr-00307-ELH Document 1 Filed 08/05/21 Page 2 of 6

5. Individuals can file a SNAP benefits application in person, by mail, or online.
The online application requires the applicant’s name, address{ Got eth, and Social Security
Number. Once an applicant is verified, DHR conducts a telephone interview to confirm
eligibility for SNAP. If approved, SNAP benefits are loaded onto EBT cards similar to
commercial debit cards, with the account number and cardholder’s name imprinted on the front
of the card. The EBT cards also have personal identifying information and other data concerning
the applicant stored on them electronically. Each month, EBT cards are automatically credited
with the appropriate level of food stamp benefits for each SNAP recipient in order to subsidize
food purchases at participating supermarkets, convenience stores, and other food retailers.

6. SNAP benefits may only be used to purchase specific food items, and SNAP
benefits may not be exchanged for cash or unauthorized items.

Manner and Means of the Conspiracy and the Scheme and Artifice to Defraud

7. It was part of the conspiracy and scheme and artifice to defraud that KEATON,
SNOWDEN and persons known and unknown to the Grand Jury, would and did use the names,
social security numbers, and other personal identifying information of various individual victims,
without their consent, to obtain fraudulent Supplemental Nutrition Assistance Program
(“SNAP”) benefits from the Maryland Department of Human Resources (DHR).

8. It was further part of the conspiracy that SNOWDEN and others known and
unknown to the Grand Jury sold the fraudulently obtained SNAP benefits to KEATON and
others for the purchase of consumer goods.

9. It was further part of the conspiracy that SNOWDEN and others known and
unknown to the Grand Jury caused the fraudulently obtained cards loaded with SNAP benefits to
be mailed to KEATON’s home address in Baltimore City.

10. It was further part of the conspiracy that KEATON opened the mail containing

MN
Case 1:21-cr-00307-ELH Document 1 Filed 08/05/21 Page 3 of 6

the fraudulent SNAP cards and notified SNOWDEN by using her cell phone to send photos of
the cards to SNOWDEN.

11, It was further part of the conspiracy that KEATON, SNOWDEN, BETRAND
and others known and unknown to the Grand Jury used the fraudulently obtained SNAP benefits

to purchase consumer goods for the conspirators’ own use.

The Charge
12. From in or about 2014, and continuing until in or about July 2020, in the District
of Maryland, the defendant,
SARA RENEE KEATON,

conspired with others known and unknown to the Grand Jury, to knowingly and willfully execute
and attempt to execute a scheme and artifice to defraud financial institutions, businesses and
individual victims, and to obtain money and property by means of materially false and fraudulent
pretenses, representations and promises and, for the purpose of executing the scheme, caused to
be transmitted by means of wire communication in interstate and foreign commerce certain
signals and sounds, in violation of Title 18, United States Code, Section 1343.

18 U.S.C. § 1349
Case 1:21-cr-00307-ELH Document 1 Filed 08/05/21 Page 4 of 6

COUNTS TWO, THREE AND FOUR
(Aggravated Identity Theft)

The Grand Jury for the District of Maryland further charges that:

L; Paragraphs one through eleven of Count One are incorporated here.

2. On or about the dates listed below, in the District of Maryland, the defendant,

SARAH RENEE KEATON,

did, during and in relation to a felony enumerated in 18 U.S.C. § 1028A(c), knowingly transfer,
possess, and use, without lawful authority, a means of identification of other persons, knowing that
the means of identification belonged to other persons; to wit, the defendant used and attempted to
use the means of identification of the victims listed below to unlawfully obtain SNAP benefits

during and in relation to wire fraud conspiracy under 18 U.S.C. § 1349, as charged in Count One.

 

Count | Date Victim
2 December 7, 2019 A.A. & T.C.
3 December 13, 2019 | T.C.
4 February 14,2020 | J.C.

 

 

 

 

 

 

 

 

18 U.S.C. § 1028A(a)(1) and (c)(5)
18 U.S.C. §2
Case 1:21-cr-00307-ELH Document 1 Filed 08/05/21 Page 5 of 6

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendant that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), in the event of the
defendant’s conviction on Count One of this Indictment.

De Upon conviction of the offense set forth in Count One of this Indictment,

SARAH RENEE KEATON,
Defendant herein, shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is derived from proceeds
traceable to such offense.
Substitute Assets
4. If, as a result of any act or omission of the defendant, any of the property

described above as being subject to forfeiture:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person:

Ci has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or,

c has been commingled with other property which cannot be subdivided
without difficulty,
Case 1:21-cr-00307-ELH Document 1 Filed 08/05/21 Page 6 of 6

the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), shall
be entitled to forfeiture of substitute property up to the value of the forfeitable property described
above.

18 U.S.C. § 981(a)(1)(C)

21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

Brite Lonel Bo

Jonathan F. Lenzner
Acting United States Attorney

A TRUE BILL
SIGNATURE REDACTED
Foreperson pi

Date: August //>_, 2021
